Citation Nr: 9924057	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  93-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchiectasis with chronic obstructive pulmonary disease 
(COPD) prior to October 16, 1995.  

2.  Entitlement to an evaluation in excess of 60 percent for 
bronchiectasis with COPD on and after October 16, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1952 to March 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Winston-Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board in August 1993, May 
1996, and November 1998, at which times it was remanded for 
further evidentiary and adjudicatory development.  

In the November 1998 remand, the Board noted that the 
appellant had expressed disagreement with its denial of a 
claim for a total disability rating based on individual 
unemployability.  The claim was referred to the RO for 
issuance of a statement of the case.  See 38 U.S.C.A. § 7105; 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

The RO, though, granted the claim in a December 1998 rating 
decision.  That decision constituted a full award of the 
benefit sought.  See Grantham v. Brown, 114 F.3d 1156, 1158-
59 (Fed. Cir. 1997) (overruling West v. Brown, 7 Vet. App. 
329 (1995) and ruling that a notice of disagreement applies 
only to the element of the claim being decided, such as 
service-connectedness).  See also Holland v. Gober, 124 F.3d 
226 (Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board does not have 
jurisdiction over the claim of entitlement to a total 
disability rating based on individual unemployability.  





The appellant filed a VA Form 1-9 in January 1999, 
disagreeing with the effective date assigned to the total 
disability rating.  The RO has not issued a statement of the 
case concerning the issue of an earlier effective date for 
this disability that includes a description of the applicable 
law and regulations governing effective dates.  See e.g., 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This issue is 
addressed in the remand portion of this decision.  

The issues for appellate review, as set forth by the Board in 
its November 1998 remand, indicated that the RO had assigned 
a 60 percent evaluation to bronchiectasis effective October 
7, 1996.  The Board noted that the RO appeared to have 
granted service connection for COPD in a November 1995 rating 
decision as secondary to bronchiectasis, although an 
effective date was not established.  

The Board directed the RO to assign an effective date for the 
grant of service connection for COPD.  In the December 1998 
rating decision, the RO reevaluated the evidence and assigned 
a 60 percent evaluation to the disability, characterized as 
bronchiectasis with COPD, effective October 16, 1995, the 
date of a VA examination report.  Therefore, the claims for 
appellate review are as stated on the title page of this 
decision.  

During the pendency of this appeal, the appellant secured the 
services of two different veteran's service organizations.  
When he initiated his appeal, his representative was the 
North Carolina Division of Veterans Affairs.  In June 1996, 
he appointed The American Legion as his representative.  
Because only one of these organizations can represent the 
appellant at one time, see 38 C.F.R. § 20.601, The American 
Legion is the appellant's accredited representative.  
However, the arguments made on the appellant's behalf by the 
North Carolina Division of Veterans Affairs will be addressed 
in this decision to the extent that they are favorable to the 
appellant's claim.  




FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Prior to October 16, 1995, the appellant's respiratory 
disability was manifested by mild COPD and occasional 
productive coughing, shortness of breath, and dyspnea.  

3.  From October 16, 1995 through October 6, 1996, the 
appellant's respiratory disability was manifested by moderate 
respiratory obstruction, mild ventilatory impairment, clear 
lungs, and shortness of breath on minimal exertion.  

4.  On and after October 7, 1996, the appellant's respiratory 
disability was manifested by suspect early emphysema, chronic 
cough productive of moderate amount of sputum, some decrease 
in vital respiratory capacity, dyspnea on slight exertion and 
at rest, and an FEV1 measurement of 51 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bronchiectasis with COPD prior to October 16, 1995 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.96, 4.97, Diagnostic Codes 6600, 6601 (1996).  

2.  The criteria for an evaluation in excess of 60 percent 
for bronchiectasis with COPD on and after October 16, 1995 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, Diagnostic Codes 6600, 
6601 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97, Diagnostic 
Codes 6600, 6601 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Prior to October 7, 1996, bronchiectasis was rated 30 percent 
disabling if there was competent medical evidence of a 
moderate degree of disability, such as a persistent 
paroxysmal cough at intervals throughout the day, abundant 
purulent and fetid expectoration, and/or slight--if any--
emphysema or loss of weight.  

The next higher rating of 60 percent was appropriate for a 
severe degree of disability characterized by such symptoms as 
considerable emphysema, impairment in general health 
manifested by loss of weight or anemia, or occasional 
pulmonary hemorrhages; occasional exacerbations of a few days 
duration with fever, etc., are to be expected; demonstrated 
by lipiodol injection and layer sputum test.  A pronounced 
degree of disability, characterized by symptoms in aggravated 
form, marked emphysema, dyspnea at rest or on slight 
exertion, cyanosis, marked loss of weight or other evidence 
of a severe impairment of general health, warranted a 
100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6601 
(1996).  Rating of bronchiectasis by analogy to bronchitis 
was not permitted at this time as bronchiectasis was not an 
"unlisted condition."  See 38 C.F.R. § 4.20 (1998).  

However, even prior to October 7, 1996, the appellant's COPD 
was apparently rated by the RO analogous to bronchitis (see 
rating action, dated November 7, 1995) for which a 30 percent 
rating was warranted for moderately severe disability 
characterized by a persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, beginning chronic 
airway obstruction.  The next higher rating of 60 percent was 
warranted for severe disability characterized by a severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
A 100 percent rating was appropriate for pronounced 
disability characterized by a copious productive cough and 
dyspnea at rest; pulmonary function testing showing a severe 
degree of chronic airway obstruction; with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).  

Effective October 7, 1996, the regulation governing 
evaluations of respiratory disorders, including 
bronchiectasis and COPD, was amended to ensure it used 
current medical terminology and unambiguous criteria, and 
reflected recent medical advances.  61 Fed. Reg. No. 173, 
46,720 (September 5, 1996) (codified at 38 C.F.R. §§ 4.96, 
4.97 (1997).  This amendment is only applicable on and after 
October 7, 1996, and may not be retroactively applied prior 
to that effective date.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998); Allin v. Brown, 6 Vet. App. 207, 211 (1994).  

Effective October 7, 1996, bronchiectasis is to be rated 
30 percent disabling with competent medical evidence of 
incapacitating episodes (episodes that require bedrest and 
treatment by a physician) of infection of two to four weeks 
total duration per year; or a daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  The next higher rating of 
60 percent is appropriate with incapacitating episodes of 
infection of four to six weeks total duration per year; or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  With 
incapacitating episodes of infection on at least six weeks 
total duration per year, a 100 percent rating will be 
assigned.  The disability may also be rated according to 
pulmonary impairment as for chronic bronchitis under 
Diagnostic Code 6600.  38 C.F.R. § 4.97, Diagnostic Code 6601 
(1998).  

It should be noted that the preceding provisions effective 
October 7, 1996 allow, for the first time, bronchiectasis to 
be rated by reference to the rating criteria in Diagnostic 
Code 6600 for chronic bronchitis, which provide that, on and 
after October 7, 1996, bronchitis can be rated 30 percent 
disabling with competent medical evidence of FEV-1 of 56 to 
70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 66 to 80 percent predicted.  The next higher rating 
of 60 percent requires FEV-1 of 40 to 55 percent predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is appropriate with FEV-1 less than 40 percent of 
predicted value; or the ratio of FEV-1/FVC less than 
40 percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or pulmonary hypertension 
(shown by Echo or cardiac catheterization); or episode(s) of 
acute respiratory failure; or requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1997).  

Under both the old and new rating criteria, ratings under 
Diagnostic Codes 6600 and 6601 were not to be combined with 
each other.  A single rating is assigned under the diagnostic 
code reflecting the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96 
(emphasis added).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to appellant should apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claims must be fully adjudicated under both the 
new and the old criteria to determine which version is more 
favorable.  DeSousa v. Gober , 10 Vet. App. 461, 467 (1997). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.7 
(1998).


II.  Factual Background

Service connection was initially established in July 1961 for 
bronchiectasis.  The appellant was treated for pneumonia in 
service, and the first finding of bronchiectasis was in 1960.  
He underwent a resection of the basil segments of the left 
lower lobe in September 1960.  

The disability was assigned a 30 percent evaluation, which 
remained in effect until the appellant filed a claim for 
increase in April 1992.  As noted in the Introduction, the 
disability was recharacterized as bronchiectasis with COPD in 
a November 1995 rating decision.  

A May 1992 private examination report noted that the 
appellant was unable to walk more than a few steps due to 
claudication in his lower extremities.  Examination revealed 
mild obstructive disease.  The diagnosis was mild COPD and 
status post pneumonectomy for bronchiectasis.  

A June 1992 VA examination report noted that the appellant 
complained of minimal sputum.  There was no productive cough 
or sputum and dyspnea on 50 yards walking.  A chest x-ray 
showed clear lung fields except for streaky atelectasis at 
the bases.  The diagnoses included history of bronchiectasis 
and removal of two-thirds of his left lung with moderate 
obstructive disease.  

The appellant testified at a hearing in April 1993 that his 
respiratory disorder had worsened and his symptoms had 
increased in severity.  He stated he was prescribed anxiety 
medications in part to help his respiration.  He indicated he 
had to sleep in a chair when he had a cold and often awoke 
with a productive cough.  He described how he could walk only 
about one block due, he claimed, to his respiratory symptoms.  
He estimated he had missed 10 to 15 days work at a furniture 
factory due to his disability over the previous year and 
stated he had, in the past, lost employment due to the 
disability.  He also testified that over the previous two to 
three years his symptoms had progressed and his condition 
deteriorated; he noted he could ride a lawnmower but could 
not push one for long.  

Private clinical records from January 1990 to June 1993 
documented respiratory symptomatology.  In February 1990, a 
chest x-ray revealed no active pulmonary disease and a 
pulmonary function test indicated only mild obstructive 
ventilatory defect.  The chest was clear with only a faint 
mild expiratory wheeze occasionally.  




The assessment was mild obstructive pulmonary disease.  A 
March 1990 chest x-ray revealed no acute process.  A May 1993 
clinical record noted complaints of coughing, and a June 1993 
clinical record showed complaints of productive coughs for 
several days.  The assessment was bronchitis.  

Private clinical records from July 1993 to June 1996 revealed 
increased respiratory symptomatology.  In July 1993, the 
appellant had weakness and dyspnea of undetermined etiology.  
In August 1993 he had progressive dyspnea and in February 
1994 he had mild orthopnea and dyspnea of undetermined 
etiology.  There was continuing dyspnea and shortness of 
breath in May 1994 with a diagnosis of COPD.  

By June 1994, the veteran had stable COPD and was improved 
since finishing a course of prescribed antibiotics.  In 
October 1994 the appellant complained of a productive cough; 
the examiner noted expiratory wheezes, no rales, and no 
obvious infiltrate on chest x-ray evaluation.  The x-ray 
indicated bi-basilar airspace disease on the right greater 
than the left representing a definite progression since 
February 1994.  The assessment was asthmatic bronchitis.  In 
November 1994, there was no productive cough and the 
appellant denied wheezes or rales or any increase in 
shortness of breath.  The chest x-ray was normal; the 
examiner noted a minimal patchy area of increased density of 
the right base, possible pneumonia, and left basilar 
atelectatic change or scarring.  The assessment was status 
post pneumonia.  

An October 1993 VA examination report indicated that the 
appellant complained of shortness of breath over the previous 
two to three years.  He was on antibiotics and his sputum was 
relatively clear; his cough was increased and occasionally 
productive; he had shortness of breath walking 50 yards 
slowly or climbing 10 steps.  Examination revealed some 
shortness of breath and increased tachypnea.  Breath sounds 
had occasional rhonchi.  No phlegm was produced on coughing.  



The examiner summarized that the appellant had decreased 
shortness of breath and increased fatigue associated with 
shortness of breath and increased cough over the preceding 
two to three years.  X-ray study showed some scarring and no 
active process since 1972.  The diagnosis was bronchiectasis 
with history of a left lobectomy for bronchiectasis, 
symptomatic, under treatment.  

VA chest x-ray evaluation in February 1994 showed COPD and no 
active disease.  A February 1994 VA clinical record indicated 
the sudden onset of an attack of shortness of breath, 
increased shortness of breath over the previous several 
months, and no cough.  

A July 1994 VA clinical record indicated a continued 
productive cough, no pulmonary medications, no smoking in 
five years, and a clear chest without rales or wheezes.  The 
impression was stable and status post lower left lobe 
lobectomy.  

A July 1994 pulmonary function test report showed mild 
restrictive ventilatory impairment and no response to inhaled 
bronchoinhalers.  

An October 1994 private examination report indicated that the 
appellant had severe dyspnea.  The diagnoses included COPD.  

VA x-ray evaluation in January 1995 showed no active 
pulmonary disease.  A January 1995 VA clinical record 
indicated that the chest was clear.  The impression was 
stable.  

VA chest x-ray evaluation in July 1995 showed mild COPD and 
no active pulmonary disease.  A VA clinical record in July 
1995 indicated that the appellant had two to three weeks of 
pain in the mid chest initiated by eating, including painful 
swallowing.  The impression was probable esophageal carcinoma 
versus benign stricture.  




VA examination on October 16, 1995 indicated that the 
appellant complained of shortness of breath on minimal 
exertion and at rest.  He had daily, nonpurulent sputum 
production and used a bronchodilator inhaler and expectorant 
orally on a daily basis.  Examination revealed clear lungs 
with only occasional rhonchi.  The diagnoses included COPD 
and status post left lobectomy times two for bronchiectasis.  
The examiner opined that COPD was a part or an extension of 
the bronchiectasis as well as a long history of cigarette 
smoking.  Chest x-ray evaluation showed evidence of streaky 
fibrosis or atelectasis at the bases bilaterally with some 
flattening of the left hemidiaphragm noted.  Pulmonary 
function testing indicated moderate obstruction as well as 
low vital capacity, possibly from concomitant restrictive 
defect.  

A January 1996 VA clinical record indicated that the 
appellant was breathing somewhat worse; he had clear sputum 
and a clear chest without wheezes or rales.  The impression 
was stable.  

A July 1996 VA pulmonary function test showed FEV1 of 60 
percent predicted and FEV1/FVC of 91 percent predicted.  The 
examiner noted there was no more than mild ventilatory 
impairment.  A July 1996 VA clinical record indicated that 
the appellant was doing about the same but had some coughing 
at night.  He claimed to be using an inhaler regularly.  The 
chest was clear with diminished sounds in the left base.  The 
impression was stable bronchiectasis and nocturnal cough 
probably secondary to reflux esophagitis.  

A November 1996 VA chest x-ray showed stable chronic 
inflammatory changes and no acute abnormality.  A November 
1996 pulmonary function test revealed FEV1 of more than 51 
percent predicted.  VA respiratory system examination in 
November 1996 showed diagnoses of bronchiectasis with COPD, 
with severe shortness of breath walking less than one-half 
block, and postoperative thoracotomy and left lobectomy.  

The examiner noted that the disease was demonstrably active.  
VA trachea and bronchi examination in November 1996 indicated 
bronchiectasis and COPD.  It was noted that the appellant was 
nonasthmatic, and that he had a chronic cough productive of a 
moderate amount of sputum and dyspnea on slight exertion and 
sometimes at rest.  

A December 1996 VA chest x-ray noted suspect early 
emphysema/COPD.  A follow-up clinical record indicated no 
change in the pulmonary function test.  The only problem was 
dyspnea initially on lying down.  Swallowing was becoming 
more difficult.  The chest was clear.  The impression was 
stable.  

At a January 1997 VA trachea and bronchi examination, the 
appellant complained of shortness of breath, chronic cough, 
and a moderate amount of sputum.  The examiner indicated that 
the appellant gave no history of hemoptysis and stated there 
was little change in his condition since prior examination in 
November 1996.  Examination revealed the lungs clear to 
auscultation, and referred to the findings expressed in the 
November 1996 VA examination.  The examiner noted that, in 
comparing the July 1996 findings and those in November 1996, 
there was some decrease in vital capacity and some decrease 
in FEV1 in November 1996 as compared to the July 1996 
results.  There was little change in the percentage of 
predicted value.  


III.  Analysis

The claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  



The claims were remanded in May 1996 and November 1998, with 
directives to the RO to conduct evidentiary development, 
including VA examinations.  These examinations were conducted 
and, in addition, private and VA clinical and hospital 
records relevant to the appeal were obtained and associated 
with the record.  On appellate review, the Board sees no 
areas in which further development may be fruitful.  

With respect to the claim for an evaluation in excess of 30 
percent prior to October 16, 1995, the Board must address the 
facts as described above to the law and regulations in effect 
at that time.  (The new version of the regulation may not be 
retroactively applied prior to October 7, 1996.  See Rhodan, 
12 Vet. App. at 57.)  The facts do not refer to the presence 
of emphysema, weight loss, anemia, or occasional pulmonary 
hemorrhages, all of which might suggest severe disability 
under Diagnostic Code 6600.  

The record does show a consistent pattern of respiratory 
symptoms, more significant at some times than at others.  He 
had productive coughing and progressive dyspnea in 1992 and 
into 1993, and increased coughing and dyspnea along with 
shortness of breath in late 1993 and into 1994 that was 
characterized as pneumonia.  These symptoms had improved by 
June 1994 with the use of antibiotics and certainly suggest 
occasional expectorations of a few days duration, one of the 
criteria for a 60 percent evaluation under the old version of 
the regulation.  However, the evidence consistently 
characterized the degree of disability as less than severe.  

Both private and VA clinical and examination reports noted 
either no active pulmonary disease or mild COPD, restrictive 
ventilatory impairment, obstructive ventilatory defect, or 
obstructive pulmonary disease.  An October 1994 private 
examination report noted severe dyspnea, but that 
characterization refers to only one symptom rather than the 
entire disease process.  

Thus, while the facts illustrate significant symptomatology 
prior to October 16, 1995, including shortness of breath, 
dyspnea, and an occasionally productive cough, the broader 
evidence does not indicate a severe degree of disability 
matching the criteria for either Diagnostic Code 6600 or 
Diagnostic Code 6601.  In light of the evidence of record and 
based on this analysis, the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent 
for bronchiectasis with COPD prior to October 16, 1995.  

Moving on to the claim for an evaluation in excess of 60 
percent on and after October 16, 1995, the Board must 
evaluate the evidence relevant to the period from October 16, 
1995 to October 6, 1996 in light of the old version of the 
rating criteria.  See Rhodan, 12 Vet. App. at 57 (new version 
of regulation may not be retroactively applied prior to 
October 7, 1996).  The results of the VA examination on 
October 16, 1995 clearly indicate increased symptoms 
suggestive of a 60 percent evaluation under either Diagnostic 
Codes 6600 or 6601.  However, there is little support for a 
100 percent schedular evaluation.  

The examination report described the respiratory obstruction 
as moderate, and the July 1996 VA clinical record discussed 
mild ventilatory impairment; in contrast, a 100 percent 
evaluation requires pronounced disability.  Moreover, there 
is no indication of a copious productive cough, severe airway 
obstruction, symptoms associated with severe or marked 
emphysema or cyanosis or right-sided heart involvement, or 
marked loss of weight.  The lungs were consistently found to 
be clear.  

While there is evidence during this time of shortness of 
breath on minimal exertion, the predominant picture painted 
by the evidence is one of less than pronounced disability 
under the old versions of either Diagnostic Codes 6600 or 
6601.  Therefore, for the period from October 16, 1995 to 
October 6, 1996, the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 60 
percent.  

As to that portion of the claim seeking an evaluation in 
excess of 60 percent on and after October 7, 1996, the Board 
must evaluate the evidence in light of both the old and the 
new versions of the diagnostic criteria.  With respect to the 
old versions of Diagnostic Codes 6600 and 6601, the evidence 
during this period does not illustrate a pronounced degree of 
disability.  There is no finding of cyanosis or loss of 
weight.  There is a notation in the December 1996 VA clinical 
record of suspect early emphysema, but that is less manifest 
than the criterion of marked emphysema.  

The November 1996 VA examination report and the January 1997 
VA clinical record noted a chronic cough productive of a 
"moderate" amount of sputum, but the term moderate appears 
less severe than the terms "copious" as required for a 100 
percent schedular evaluation and more similar to the 
criterion of a "severe" productive cough as required for 
the currently assigned 60 percent evaluation.  Similarly, the 
January 1997 VA clinical record, noting some decrease in 
vital respiratory capacity, appears less significant than the 
criterion of a severe degree of chronic airway obstruction 
for a 100 percent schedular evaluation and more similar to 
the criterion of severe ventilatory impairment for the 
currently assigned 60 percent evaluation.  

The record does indicate, in the November 1996 examination 
report and the December 1996 clinical record, the presence of 
dyspnea on slight exertion and at rest, thereby matching part 
of the criteria for a 100 percent schedular evaluation.  
However, for the reasons discussed above, the evidence as a 
whole indicates less than pronounced disability under the old 
version of Diagnostic Codes 6600 and 6601.  

With respect to the new versions of Diagnostic Codes 6600 and 
6601 as applied to the claim on and after October 7, 1996, 
the record does not document incapacitating episodes of 
infection of at least six weeks total duration per year.  Nor 
do the pulmonary function test results indicate an FEV-1 
measurement of less than 40 percent of predicted value; the 
November 1996 VA examination report included a FEV1 
measurement of 51 percent.  


That examination did not include a FEV1/FVC measurement, but 
the July 1996 measurement of 91 percent is far in excess of 
the criteria of a ratio of FEV-1/FVC less than 40 percent.  
Moreover, the record does not include findings suggesting 
that DLCO (SB) is less than 40 percent predicted, or that the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or that 
there is right heart failure, pulmonary hypertension, or 
episodes of acute respiratory failure, or that the appellant 
requires outpatient oxygen therapy.  The evidence, therefore, 
does not warrant a 100 percent schedular evaluation on and 
after October 7, 1996, under the new version of the criteria 
of Diagnostic Codes 6600 and 6601.  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 60 percent for bronchiectasis with COPD on and 
after October 16, 1995.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchiectasis with COPD prior to October 16, 1995 is denied.  

Entitlement to an evaluation in excess of 60 percent for 
bronchiectasis with COPD on and after October 16, 1995 is 
denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the effective date of the grant of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  The RO has not issued a 
statement of the case in this regard.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

In view of the foregoing, the Board is remanding the case to 
the RO for the following action:

The RO should issue a statement of the 
case as to the effective date of the 
grant of a total disability evaluation 
for compensation purposes on the basis of 
individual unemployability.  The veteran 
should be advised of the need to submit a 
substantive appeal in the requisite 
period of time if he wishes appellate 
review of his claim.

The purpose of this remand is to afford the veteran due 
process of law.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

